Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
On page 10 of the Applicant’s Response, Applicant:  “However, Chen does not describe or reasonably suggest (1) aperiodically transmitting first channel condition measurement reports for a plurality of frequencies across the system frequency bandwidth not comprising the restricted subset of transmission resources and (2) periodically transmitting second channel condition measurement reports for transmission resources comprising only the restricted bandwidth downlink channel, as claimed. In Chen, periodic CQI reports are transmitted for each sub-band. Chen does not aperiodically transmit CQI reports for sub-bands outside of the a restricted bandwidth downlink channel.  Chen also does not describe or reasonably suggest periodically transmitting sub-band reports for only a restricted bandwidth downlink channel. In Chen, the CQI reports are periodically transmitted for all sub-bands and are not only a restricted bandwidth downlink channel.“.
Examiner respectfully disagrees with Applicant’s argument.  Chen expressly discloses the use of periodic and/or aperiodic CQI reporting across a system bandwidth and/or a subset of preferred subbands within the system bandwidth (p63).  Chen also expressly discloses the generation of reports for each DL component carrier in the total DL bandwidth, i.e. the system bandwidth (p63).  Thus the wideband CQI reporting comprises a plurality of frequencies, i.e. DL component carriers, not comprising the restricted subset of transmission resources.
However, Papasakellariou provides no discussion or suggestion of an MTC UE (1) aperiodically transmitting first channel condition measurement reports for a plurality of frequencies across the system frequency bandwidth not comprising the restricted subset of transmission resources and (2) periodically transmitting second channel condition measurement reports for transmission resources comprising only the restricted bandwidth downlink channel, as claimed.“.
Examiner respectfully disagrees with Applicant’s argument.  While Chen expressly discloses the use of periodic and/or aperiodic CQI reporting across a system bandwidth and/or a subset of preferred subbands, i.e. restricted bandwidth, within the system bandwidth (p63).  Papasakellariou expressly discloses a restricted bandwidth is a bandwidth that the UE is restricted to communicate within and the CQI reporting is only within the UE’s operating bandwidth (p118).  Thus in combination Chen in view of Papasakellariou teaches “periodically transmitting a second channel condition measurement reports for transmission resources comprising only the restricted bandwidth downlink channel”.
In view of the above discussions the rejection of claims 1-15 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0134771) (“Chen”) in view of Papasakellariou et al. (US 2013/0155974) (“Papasakellariou”).
For claims 1, 6, and 7; Chen discloses:  operating a terminal device in a wireless telecommunications system in which downlink communications are made by a base station using a radio interface that spans a system frequency bandwidth (paragraph 55:  To provide a wideband report, the UE calculates a wideband CQI value for the whole system bandwidth…To provide a UE-selected sub-band report, the total number of sub-bands N is divided into J portions called "bandwidth parts", each sub-band having a size k. The UE then computes and reports a CQI value corresponding to a reporting opportunity within each bandwidth part), the method comprising: measuring channel conditions across the system frequency bandwidth (paragraph 55:  To provide a wideband report, the UE calculates a wideband CQI value for the whole system bandwidth…To provide a UE-selected sub-band report, the total number of sub-bands N is divided into J portions called "bandwidth parts", each sub-band having a size k. The UE then computes and reports a CQI value corresponding to a reporting opportunity within each bandwidth part); aperiodically transmitting, to the base station, first channel condition measurement reports for a plurality of frequencies across the system frequency bandwidth not comprising the restricted subset of transmission resources (paragraph 63-64:  CQI reporting parameters are determined based on a total DL bandwidth of a plurality of DL component carriers…the UE may generate one or more CQI reports for the DL component carriers, wherein each CQI report is generated in accordance with the one or more CQI reporting parameters. In one aspect, the CQI may be a wideband CQI report, a higher-layer configured CQI report, or a User Equipment selected sub-band CQI report. In one aspect, the CQI report may be a periodic or aperiodic report) and periodically transmitting, to the base station, second channel condition measurement reports for transmission resources (paragraph 63-64:  CQI reporting parameters are determined based on a total DL bandwidth of a plurality of DL component carriers…the UE may generate one or more CQI reports for the DL component carriers, wherein each CQI report is generated in accordance with the one or more CQI reporting parameters. In one aspect, the CQI may be a wideband CQI report, a higher-layer configured CQI report, or a User Equipment selected sub-band CQI report. In one aspect, the CQI report may be a periodic or aperiodic report).
Chen expressly discloses reporting reduced bandwidth CQIs but does not expressly disclose CQI reporting of only allocated resources of the reduced bandwidth currently used by the reduced bandwidth device, but Papasakellariou from similar fields of endeavor teaches:  the terminal device is configured to receive at least some communications from the base station within a restricted subset of transmission resources selected from within the system frequency bandwidth, the restricted subset of transmission resources comprising a restricted bandwidth downlink channel having a channel bandwidth which is smaller than the system frequency bandwidth (paragraph 118:  as MTC UEs receive PDSCH only in an allocated DL BW, which can be less than a total DL BW available to conventional UEs, CQI reporting for MTC UEs should be restricted in frequency only in the allocated DL BW); second channel condition measurement reports for transmission resources comprising only the restricted bandwidth downlink channel (paragraph 118:  as MTC UEs receive PDSCH only in an allocated DL BW, which can be less than a total DL BW available to conventional UEs, CQI reporting for MTC UEs should be restricted in frequency only in the allocated DL BW).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Papasakellariou in the feedback system as described by Chen.  The motivation is to improve monitoring of resources of reduced capable devices.
For claims 5, 11, and 15; Chen discloses:  receiving configuration signalling from the base station which indicates at least one indication selected from the group comprising: an indication of a period for the periodic transmitting of the second channel condition measurement reports; an indication of a resolution in the frequency domain for the second channel condition measurement reports; and timings for the second channel condition measurement reports (paragraph 55:  The eNodeB may configure the type of CQI report requested, as well as other report characteristics such as periodicity and frequency resolution).

Claims 2, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou as applied to claim 1 above, and further in view of Dinan (US 2020/0252824).
For claims 2, 8, and 12; Chen discloses the subject matter in claim 1 as described above in the office action.
If a wireless device is not configured for simultaneous PUSCH and PUCCH transmission, it may transmit periodic CSI reporting on PUSCH of the serving cell, preferably with smallest Serving Cell Index, in subframes with a PUSCH allocation, where the wireless device may use the same PUCCH-based periodic CSI reporting format on PUSCH).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Dinan in the feedback system as described by Chen.  The motivation is to use on different wireless device configurations.

Claims 3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou in view of Dinan as applied to claim 2 above, and further in view of Nayeb Nazar et al. (US 2011/0249578) (“Nayeb Nazar”).
For claims 3, 9, and 13; Chen discloses the subject matter in claim 2 as described above in the office action.
Chen does not expressly disclose, but Nayeb Nazar from similar fields of endeavor teaches:  receiving an allocation message from the base station which indicates resources on the physical uplink shared channel to be used for transmitting measurement reports for a plurality of subframes (paragraph 55-77:  When the WTRU 102 is allocated PUSCH resources in one of the periodic subframes, the periodic CQI report may be sent on the PUSCH. Moreover, the WTRU 102 can be configured to transmit both periodic and aperiodic reporting in the same subframe… Periodic CSI reporting may be mapped onto a WTRU-specific UL CC semi-statically).  Thus it would have been obvious to the person of ordinary .

Claims 4, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou in view of Dinan as applied to claim 2 above, and further in view of Kim et al. (US 2014/0226613) (“Kim”).
For claims 4, 10, and 14; Chen discloses the subject matter in claim 2 as described above in the office action.
Chen does not expressly disclose, but Kim from similar fields of endeavor teaches:  transmitting measurement reports using resources on the physical uplink shared channel in a subframe without having received specific allocation signalling to specifically allocate resources in that specific subframe (paragraph 37-59:  the subframe for CSI on PUCCH is reserved for uplink channel for transmitting PUSCH, user data, or MAC PDU, the UE has to transmit the CSI using a part of the PUSCH transmission resource for abiding by the single carrier transmission which is referred to as CSI on PUSCH…the UE uses a part of the PUSCH transmission resource for CQI transmission or CQI and AN transmission. The resource region for use in transmission thereof may be determined in compliance with the rule as specified in the standard. The eNB also performs PUSCH decoding under the assumption that UE transmits the CQI or both the CQI and AN using the PUSCH at sf [x] by taking notice that sf [x] is likely to be the active time if the sf [x-4] is the active time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the feedback system as described by Chen.  The motivation is to improve feedback timing.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al. (US 2016/0127952); You discloses reduced bandwidth devices transmitting wideband and narrowband CQIs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466